Citation Nr: 0108458	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for incomplete 
paralysis of the sciatic nerve, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for a post-surgical 
right inguinal hernia.

3.  Entitlement to service connection for a back disability, 
to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1986.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Portland, Oregon, and 
Seattle, Washington.

The issues of service connection for a back disability and an 
increased rating for incomplete paralysis of the sciatic 
nerve, currently evaluated as 10 percent disabling, are 
addressed in the REMAND portion of this action.

Based on recent statements from the veteran, it appears that 
he may wish to raise additional issues.  Under the provisions 
of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

In this case, the veteran has contended that he has 
continuing residuals due to a neurological injury during a 
August 1979 right inguinal hernia repair surgery.  In 
November 1999, he indicated that his disagreement, letters 
and appeal had been predicated upon the sciatic nerve being 
associated with his lower back pain.  He appears to attribute 
knee pain and another lower extremity disability to 
radiculopathy.  In correspondence submitted in August 1999, 
he asserted that the residuals of the right inguinal hernia 
repair include pain, ongoing sciatic nerve damage, and 
ongoing lumbar radiculopathy.  A May 1995 VA examiner found 
that the veteran had a probable ilioinguinal nerve injury 
that has nearly resolved at present.  By contrast, a May 1999 
examiner found that the veteran does not at present have an 
ilioinguinal nerve injury.  This matter is referred to the RO 
for appropriate action, to include clarification from the 
veteran as to whether he seeks to file an additional claim.  
Correspondence dated in February 2000, with attached medical 
records, may also give rise to a claim for service connection 
for aggravation of thoracic spine disability. 

The RO has not fully adjudicated any other issue and the 
Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.


FINDING OF FACT

The veteran does not have a recurrent hernia or painful scar 
associated with his post-surgical right inguinal hernia


CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
postoperative right inguinal hernia are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 1999, the RO granted service connection for right 
inguinal hernia repair, evaluated as 0 percent disabling, and 
denied service connection for a low back condition.  In June 
1999, the RO received a letter from the veteran with multiple 
contentions with a separate paragraph, in bold print, stating 
that his appeal was submitted for all matters.  In June 1999, 
the RO issued a statement of the case which include the claim 
of entitlement to an increased evaluation for the residuals 
of right inguinal hernia repair, currently evaluated as 
noncompensable.  In August 1999, the veteran submitted 
substantive appeal, including an appeal on the issue of the 
"[d]enial of increased rating for hernia surgery related 
injury."  He more specifically contended that the residuals 
of his right inguinal hernia repair included pain, ongoing 
sciatic nerve damage, and ongoing lumbar radiculopathy.

The Board finds that the veteran's contentions regarding 
ongoing sciatic nerve damage and ongoing lumbar radiculopathy 
are appropriately adjudicated under the issues of entitlement 
to an increased rating for incomplete paralysis of the 
sciatic nerve, currently evaluated as 10 percent disabling, 
and entitlement to service connection for low back 
disability, to include degenerative disc disease of the 
lumbar spine with radiculopathy.  These matters are addressed 
in the REMAND portion of this action.  

The matter to be presently adjudicated by the Board is 
strictly limited to the hernia, as adjudicated by the RO.  
Although the veteran has made no specific contentions as to 
this matter, he manifested an intent in his June 1999 notice 
of disagreement to appeal "all matters" and subsequently 
perfected his appeal.  His notice of disagreement encompassed 
the entirety of RO's April 1999 rating decision.

The veteran underwent a right inguinal hernia repair during 
service in August 1979.  Service medical records indicate the 
he experienced ilioinguinal nerve irritation shortly after 
the surgery.

During a June 1989 VA examination of the knees, the examiner 
noted that aside from the veteran's knees, "[h]e has, 
otherwise, been a very healthy individual and the system 
review is entirely negative, aside from tinea versicolor, 
which is now controlled with medication."

During a May 1995 VA examination, the veteran gave a history 
of a right inguinal hernia that had been repaired in 1979.  
Post-surgery, he developed what he described as painful 
orgasms.  He described this as shooting pain form his right 
groin to his anal area.  This eventually decreased in 
frequency at the time of examination was described as rarely 
present.  Upon physical examination, a well-healed right 
inguinal hernia scar was noted.  There was no abnormal 
sensation to the inguinal area.  Testicles were normal.  
There was no evidence of hernia recurrence.  The examiner's 
impression with respect to the hernia was status post 
inguinal hernia repair with probable ilioinguinal nerve 
injury that had nearly resolved at the time of examination.

During his April 1997 RO hearing, the veteran described pain 
associated with marital relations soon after his inservice 
inguinal hernia repair, as well as problems with altered 
sensation in his left leg and feet.

In April 1999, the RO granted service connection for the 
residuals of a right inguinal hernia repair, effective March 
1995.  The disability was rated as noncompensably disabling 
on the ground that the medical evidence contained in the 
claims file only identified a well healed surgical scar, with 
no other residual noted.
 
During a May 1999 neurological examination, the veteran 
complained of left leg neurological symptoms that he 
attributed to spinal anesthesia that required three separate 
injections during a 1979 right inguinal herniorrhaphy.  No 
current right hernia complaints, physical findings, or 
diagnoses were elicited.  After a physical neurological 
examination, the examiner commented that the veteran did not 
have an ilioinguinal nerve injury, although the ilioinguinal 
nerve may have been temporarily injured at the time of his 
herniorrhaphy in 1979.  The examiner noted that this may have 
been the cause of his painful ejaculation after the surgery, 
but that it had nothing to do with the discomfort the veteran 
had in the left leg at the present time.  The examiner found 
that the veteran did have an L5 nerve root injury.
 
The April 1999 RO rating decision and the June 1999 statement 
of the case set forth the rating criteria for a postoperative 
inguinal hernia.

During a December 1999 VA examination of the spine, no 
history, complaints, or findings with respect to the right 
inguinal hernia repair were noted. 

In a December 1999 VA neurological examination, the claimed 
neurological residuals of the hernia repair surgery were 
discussed.  The documented inservice history of ilioinguinal 
nerve irritation shortly after the surgery was noted, and the 
examiner indicated that this may have accounted for the 
painful marital relations for some time after the surgery.  
Judging form the report, no examination of the condition of 
the hernia repair was performed and no complaints concerning 
the current condition of the hernia repair were reported.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied.  If the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods based on the facts found, a 
practice known as "staged" ratings.  Id. 

The VA Schedule for Rating Disabilities provides, under 
Diagnostic Code 7338, a 60 percent evaluation for an inguinal 
hernia which is large, post operative, recurrent, not well 
supported under ordinary conditions, and not readily 
reducible, when considered inoperable.  A 30 percent 
evaluation is provided for an inguinal hernia that is small, 
post operative recurrent, or unoperated irremediable, not 
well supported by a truss, or not readily reducible.  A 10 
percent evaluation is provided for an inguinal hernia that is 
post operative recurrent, readily reducible, and well 
supported by truss or belt.  A noncompensable evaluation is 
provided where the hernia is not operated, but remediable, or 
small, reducible, or without true hernia protrusion. 38 
C.F.R. § 4.114, Diagnostic Code 7338 (1999).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:
 
(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this regard, it is important once again note that the 
Board is adjudicating the narrow issue of entitlement to a 
compensable rating for a post-surgical right inguinal hernia.  
The Board has jurisdiction of this issue by virtue of the 
veteran's manifest intention in April 1999 to appeal "all 
matters" adjudicated by the RO, followed by issuance of a 
statement of the case by the RO and submission of a 
substantive appeal by the veteran within the proscribed time 
periods.

Diagnostic Codes 7800 and 7803 to 7805 provide for 
compensable ratings of scars based on disfigurement, pain, 
tenderness, and functional limitation.  See 38 C.F.R. 
§ 4.114.  As the evidence shows, the veteran's residual scar 
from the right inguinal hernia repair is well healed and is 
not productive of disability.  As a result, a compensable 
rating pursuant to any of these rating codes is not 
appropriate in the present case.

The evidence does not show, and the veteran has not 
contended, that he has a right hernia with symptomatology 
commensurate with the criteria for a rating of 10 percent 
under Diagnostic Code 7338  (a recurrent or readily reducible 
hernia well supported by truss or belt).  Rather, a May 1995 
VA examination describes the postoperative hernia as a well 
healed right inguinal hernia scar.  There was no abnormal 
sensation to the inguinal area.  Testicles are normal and 
there was no evidence of hernia recurrence.  This is 
commensurate with the rating criteria for a noncompensable 
rating for a "[s]mall, reducible, or without true hernia 
protrusion" under 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2000). 

As there is no evidence of a hernia protrusion or a disabling 
scar at any time during the pendency of the veteran's claim 
(or for that matter, at any time since the veteran's 
discharge from service) and the veteran's contentions center 
on the alleged neurological damage due to the inservice 
surgery rather than recurrence of the right inguinal hernia 
or the residuals of scarring, the claim for a compensable 
rating for a postoperative right inguinal hernia is denied.

The Board stresses that the claims of neurological damage 
associated with the inservice right inguinal hernia surgery 
(as opposed to the rating of the postoperative hernia itself) 
are in a different procedural postures and are dealt with 
elsewhere in this action.

The Board has considered whether further development or 
notice might be warranted on this issue under the Veterans 
Claims Assistance Act of 2000.  However, there is no of 
evidence of a right hernia protrusion or of a disabling scar 
and the veteran has made no such contention.  As there is no 
contention, complaint or medical diagnosis of a right 
inguinal hernia protrusion or other residual non-neurological 
disability in the many items of correspondence from the 
veteran and the multiple VA examinations (some of which 
include review of complaints of pain due to an alleged 
neurological injury as a residual of the inservice right 
inguinal hernia repair surgery) and other medical evidence of 
record, the Board sees no reasonable possibility that further 
development on this issue would substantiate the claim, or 
that further notice (in addition to that provided in the 
April 1999 RO rating decision or the June 1999 statement of 
the case of the rating criteria for a postoperative inguinal 
hernia) would lead to substantiation of the issue decided 
herein.  Indeed, based on numerous contentions submitted by 
the veteran and his demonstrated awareness of the laws and 
regulations pertaining to his claims, an omission on his part 
to mention a current ongoing right hernia protrusion or 
painful scar would be, in the opinion of the Board, highly 
unlikely.  In light of the foregoing, the Board finds that 
there has been no prejudice to the veteran as a result the 
decision to adjudicate this issue with no further notice or 
development.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a compensable rating for a post-surgical right 
inguinal hernia is denied.


REMAND

A May 1999 examination by a private neurologist includes the 
following statement:

The veteran has symptoms and signs 
consistent with a left L5 radiculopathy.  
Although this is frequently referred to 
as sciatica, it is not, strictly 
speaking, a sciatic nerve injury.  At his 
point in time, it's impossible to tell 
exactly what the cause of the L5 nerve 
root injury was.  The football injury in 
1975 could certainly have injured the 
nerve root.  Nerve root injuries are a  
rare complication of spinal anesthetic; 
and finally, he was involved in a wheel-
up landing in a field of disabled 
aircraft in 1980, which also may have 
been at least partially to blame.  The 
veteran does not have an ilioinguinal 
nerve injury, although the ilioinguinal 
nerve may have been temporarily injured 
at the time of his herniorrhaphy in 1979.  
That may have been the cause of his 
painful ejaculation.  It has nothing to 
do with the discomfort he has in the left 
leg at the present time. 

The neurologist also mentions in his report that the veteran 
"thinks he had an MRI scan of the lumbar spine at Kaiser 
Hospital in about 1997, but he's not sure of the results."  
Some Kaiser records of left side inguinal hernia repair 
surgery in May 1998 are associated with the claims file, but 
no Kaiser records of imaging studies of the lumbar spine are 
associated with the claims file.

Service connection was granted for incomplete paralysis of 
the sciatic nerve in a March 1998 RO rating decision, in part 
based on the finding of a medical consultant that:

There is every chance that the attempted, 
failed spinal anesthesia could have 
caused sciatic nerve problems.  There is 
no evidence of severance of the sciatic 
nerve.  However, partial insertion into 
the spinal cord (vs. the epidural area) 
could reasonably cause some neuralgia.  
The time sequence is not favorable to the 
damage (if present) from the spinal area.

In the context of this procedural and medical background, the 
veteran appeals the denial of service connection of low back 
disability, with claimed etiologies over time of degenerative 
disc disease of the lumbar spine and radiculopathy, and the 
denial of an increased rating for incomplete paralysis of the 
sciatic nerve.

In addition, in February 2000, the veteran faxed to the RO 
eight pages of dependent service medical records, reflecting 
that he sustained significant back injury during an 
automobile accident when he was 17 years old, while a 
dependent of a serviceman.  Because of the reasonable 
possibility that there may be additional dependent service 
medical records containing pertinent information as to the 
veteran's current claims, these medical records (if possible) 
should be obtained by the RO, most importantly from the time 
of the August 1971 automobile accident forward.  In addition, 
these records were not available for review at previous VA 
examinations.

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claims.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder.  The records sought must include 
records of treatment of the veteran 
before his period of active service while 
a dependent of a serviceman (most 
importantly, the records from the time of 
the August 1971 automobile accident).  
The records sought must also include the 
report of the Kaiser MRI of the lumbar 
spine taken in approximately 1997 (if 
available), as well as any records of 
treatment of the lumbar spine from 
Kaiser.  The Board asked the veteran to 
assist the RO in obtaining the records 
cited above. 

If the RO is unable to obtain records, 
the RO must identify to the veteran the 
records it is unable to obtain, briefly 
explain the efforts made to obtain those 
records, and describe any further action 
to be taken with respect to the claim.  
Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile. 

3.  Following the above development, the 
veteran should be scheduled for a VA 
examination in order to determine the 
nature and etiology of any neurological 
or back disability, to include disability 
of the L5 nerve root, degenerative disc 
disease of the lumbar spine, sciatica or 
any form of radiculopathy.  The claims 
folder or the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the  clinical records during the 
veteran's active service in order to 
obtain an accurate picture of his current 
and past condition.  All necessary tests 
should be performed. A copy of this 
REMAND should be provided to the 
examiner.  

In assessing the etiology of any 
neurological disability, the examiner 
should be cognizant of a preservice 
automobile accident that involved 
compression fractures of the thoracic 
spine vertebrae, a football injury in 
1975 (as described by the veteran), the 
administration of a spinal anesthetic and 
ilioinguinal nerve irritation during the 
right inguinal hernia repair surgery in 
August 1979, and the inservice wheel-up 
landing in a disabled aircraft.  To the 
extent the records of such have been 
obtained and associated with the claims 
file, they should be reviewed by the 
examiner.

The examiner should provide explicit 
responses to the following questions: 

(a) Generally, what is the nature, 
extent, and etiology of the veteran's 
neurological and current back disability?  
Is there objective medical evidence of a 
neurological disability or a back 
disorder? 

(b) Is it at least as likely as not that 
any current degenerative disc disease of 
the lumbar spine, L5 nerve root 
disability, radiculopathy or sciatica is 
causally related to service.  If the 
disability or disabilities are found to 
pre-exist service, the examiner should 
indicate whether this pre-service 
disability was chronically worsened by 
the veteran's active service.

(c)  What is the nature of any injury to 
the L5 nerve root, sciatica, injury to 
the sciatic nerve, or radiculopathy, 
which is as likely as not a result of the  
spinal anesthesia administered during the 
veteran's August 1979 inservice right 
inguinal hernia repair?

d)  The veteran has contended in 
correspondence dated in November 1999 
that pain previously attributed to 
chondromalacia of the knees is properly 
attributed to neurological disability 
such as sciatica, radiculopathy, or L5 
nerve root disability.  This contention 
should be addressed in the examiner.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claims.  See 
38 C.F.R. § 3.655 (2000).  In this 
regard, the Board acknowledges that, as 
described in January 2000 correspondence, 
the veteran found VA EMG testing to be 
invasive.  Any refusal to undergo EMG 
testing should not be deemed a failure to 
report for a VA compensation examination.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures at once.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  After completion of the above, the RO 
should readjudicate the claims with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 


